DETAILED ACTION
This Office action is in reply to application no. 16/566,840, filed 10 September 2019.  Claims 1-20 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The applicant does not provide definitions for important claim terms, and they are not terms of art with a single, commonly-accepted definition.  Based on an overview of the literature, the Examiner interprets certain claim terms as follows:
a “spectrum” is a collection of data points, typically (but not necessarily) considered as points in two-dimensional space.
a “spectral perturbation tensor” is any input to a mathematical system that would tend to change values in the system.
a “classifier” is any means for assorting data into classes or groups. Referring to a classifier as an “established classifier” is redundant; naturally any such thing must be established if it is to be used.  To “classify” is to use a classifier. One classification of a set of points is that each point is its own class, such that any change to a point misclassifies it.
“space” is interpreted as “set” in the mathematical sense.
an “amplitude modification” is any change to the rightmost element of an n-tuple (so, for example, it could be a change to the y coordinate of an x,y pair in two-dimensional space).
a “mean spectrum” is the arithmetic mean of the data points in a spectrum.  So for example if a spectrum consists of two points (a,b) and (c,d), the mean spectrum is ((a+c)/2, (b+d)/2).

Claim Objections
Claims 18 and 19 are objected to because of the following informalities: they are grammatically incorrect.  The Examiner believes “discriminating class” should read, e.g., “discriminating between a class”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite a method (process) and so are within a statutory category of invention.  The claim(s) recite(s) identifying a target position, which the specification makes clear is a point in n-dimensional space for some n.  The claims further recite creating a value as input which tends to shift a set of data toward the target position.  The claims further recite combining the input value to the original value and classifying the data as interpreted above.
This is not a patentable invention.  All of the steps can be performed mentally or with a pen and paper.  Given the set of points (1, 2) and (3, 4) and the target position (10, 10), a person (the Examiner, for example) could add the point (5, 5) to each of the original points, resulting in points that are closer to the target position.  As explained above, each point can serve as its own classification, so the new points could be classified as themselves, that is, (6, 7) and (8, 9).  Further, clearly, all of this is nothing but mathematical computation.  Mathematics and mental or pen-and-paper work are among the enumerated abstract ideas deemed unpatentable.
This judicial exception is not integrated into a practical application because the “practical application” analysis requires significant, additional claim elements beyond the abstract, and here, there are none beyond saying that the process is “performed on a non-transitory computer readable medium”, which requires nothing more than writing it on paper.  The claim could literally be infringed by a person with a pen and paper; in fact if it was a patent, the Examiner infringed it in the previous paragraph.
For the purpose of compact prosecution only, the Examiner will go through the step 2A analysis.  The claims do not improve the functioning of a computer or other technology, MPEP § 2106.05(a), as no technology is present in any claim.  The claims do not invoke a particular machine, MPEP § 2106.05(b), as no machine is present in any claim.  The claims do not effect a “transformation or reduction of a particular article to a different state or thing”, MPEP § 2106.05(c), as the courts have been clear and consistent that mere data manipulation does not accomplish this.  First, data, being intangible, is not a particular article at all; second, the claimed manipulation is neither transformative nor reductive; as the courts have pointed out, in the end, data are still data.
The claims do not apply the abstract idea “in some other way beyond generally linking [it] to a particular technological environment”, MPEP § 2106.05(e), since they do not even generally link the abstract idea to any technology at all.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements; the claim is a completely abstract sequence of mental or pen-and-paper steps.
The type of information being manipulated does not impose meaningful limitations or reduce the level of abstraction.  The claim elements when considered as an ordered combination, a chronological sequence of abstract steps, does nothing more (in terms of this analysis) than when they are considered individually.  The other independent claim is also a method and simply recites an additional and equally abstract steps.
The dependent claims further do not amount to significantly more than the abstract idea as each recites further abstract manipulation, further describes the data being manipulated, and/or recites nondescript use of AI techniques.  The claims are not patent eligible.
The Examiner has thoroughly reviewed the originally-filed application, including the specification and drawing sheets, and finds nothing likely sufficient to overcome this rejection.
For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance”, 84 Fed. Reg. 50, 55 (7 January 2019), now incorporated into the MPEP as MPEP §2106.03 – 2106.07(c).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Esterline et al. (U.S. Publication No. 2015/0142715) in view of Boehler et al. (U.S. Publication No. 2018/0173894).

With regard to Claim 1:
Esterline teaches: A method for inducing a covert misclassification performed on a non-transitory computer readable medium, [0015; “memory”] the method comprising: 
identifying a target position; [abstract; “produce a target frequency”]
creating a spectral perturbation tensor, wherein the spectral perturbation tensor is configured to shift a projection of an initial spectrum towards the target position; [0122; an input, “omega1” is introduced such that the “amplitude” is increased; 0123; a “bias weight” is introduced such that a value may shift either to the left or to the right, one of which would necessarily be toward the target position]
combining the spectral perturbation tensor to the initial spectrum; and
classifying the combination of the spectral perturbation tensor and the initial spectrum [0125; the inputs are “summed together”] with an established classifier… [0109; the “output classifies the input signal to the desired output” after input weights are trained] 

Esterline does not explicitly teach designing the spectral perturbation tensor such that the combination is misclassified, and though it is of no patentable significance (being preceded by “thereby”, it does not positively recite a method step but merely recites an intended use, and is therefore considered but given no patentable weight) it is known in the art.  Boehler teaches outlier detection [title] in which a “non-outlier can move” due to “perturbation”, [0061] which can result in “misclassification”. [0063] Boehler and Esterline are analogous art as each is directed to electronic means for managing movement of data from inputs.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Boehler with that of Esterline as it is simply a substitution of one known part with predictable results, simply moving data resulting in the phenomenon described by Boehler in place of Esterline’s result; the substitution produces no new and unexpected result.

With regard to Claim 2:
The method of claim 1, wherein the spectral perturbation tensor comprises a plurality of amplitude modifications. [0113; the process, which may modify the “amplitude”, is iterated]

That there are a plurality of amplitude modifications, as opposed to a single amplitude modifications, is of no patentable significance as it is a mere duplication of parts which leads to no new and unexpected result.  See MPEP § 2144.04(VI)(B).

With regard to Claim 11:
The method of claim 1, wherein the combining the spectral perturbation to the initial spectrum comprises: 
adding the spectral perturbation to the initial spectrum. [0125, as cited above in regard to claim 1]

Claim(s) 3-5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Esterline et al. in view of Boehler et al. further in view of Altrichter (U.S. Publication No. 2018/0038712).

With regard to Claim 3:
The method of claim 1, wherein the target position is dependent upon a target class. 

Esterline and Boehler teach the method of claim 1 but do not explicitly teach a link between a target position and a class, but in addition to being of no patentable significance as explained below, it is known in the art.  Altrichter teaches a data registration method [title] in which a “measurement class” is lined to “target positions”. [0106] As the class depends on the positions, the positions equally depend on the class; changing either could change the other.  Altrichter and Esterline are analogous art as each is directed to electronic means for managing modifications to data and the use of target positions.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Altrichter with that of Esterline and Boehler as it is simply a substitution of known parts with predictable results, simply using Altrichter’s relation among data in place of, or in addition to, those of Esterline; the substitution produces no new and unexpected result.

This claim is not patentably distinct from claim 1 as it consists entirely of nonfunctional, descriptive language, disclosing at most a coincidence among data but which imparts neither structure nor functionality to the claimed method.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 4:
The method of claim 3, wherein the target position comprises a projection of a mean spectrum of the target class. [Altrichter, 0141; a “process noise mean-square error parameter[]” is “adaptively adjusted”; cf. Boehler, 0064, where a point is determined by “averaging each dimension” and, as such, any adjustment of any point would read on adjusting the average; any such adjustment reads on a projection]

With regard to Claim 5:
The method of claim 3, wherein the target position comprises a projection of an individual spectrum of the target class. [Esterline, 0113; each point is adjusted; any such adjustment reads on a projection]

This claim is not patentably distinct from claim 1 as it consists entirely of nonfunctional, descriptive language, disclosing at most a coincidence among data but which imparts neither structure nor functionality to the claimed method.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 20:
Esterline teaches: A method for inducing a covert misclassification performed on a non-transitory computer readable medium, [0015; “memory”] the method comprising: 
identifying a target position; [abstract; “produce a target frequency”]
creating a spectral perturbation tensor, wherein the spectral perturbation tensor is configured to shift a projection of an initial spectrum towards the target position; [0122; an input, “omega1” is introduced such that the “amplitude” is increased; 0123; a “bias weight” is introduced such that a value may shift either to the left or to the right, one of which would necessarily be toward the target position]
combining the spectral perturbation tensor to the initial spectrum; and
classifying the combination of the spectral perturbation tensor and the initial spectrum [0125; the inputs are “summed together”] with an established classifier… [0109; the “output classifies the input signal to the desired output” after input weights are trained] 
wherein the spectral perturbation tensor comprises a plurality of amplitude modifications… [0113; the process, which may modify the “amplitude”, is iterated]

Esterline does not explicitly teach designing the spectral perturbation tensor such that the combination is misclassified, and though it is of no patentable significance (being preceded by “thereby”, it does not positively recite a method step but merely recites an intended use, and is therefore considered but given no patentable weight) it is known in the art.  Boehler teaches outlier detection [title] in which a “non-outlier can move” due to “perturbation”, [0061] which can result in “misclassification”. [0063] Boehler and Esterline are analogous art as each is directed to electronic means for managing movement of data from inputs.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Boehler with that of Esterline as it is simply a substitution of one known part with predictable results, simply moving data resulting in the phenomenon described by Boehler in place of Esterline’s result; the substitution produces no new and unexpected result.

Esterline does not explicitly teach the target position is dependent upon a target class, but in addition to being of no patentable significance as explained above in regard to claim 3, it is known in the art.  Altrichter teaches a data registration method [title] in which a “measurement class” is lined to “target positions”. [0106] As the class depends on the positions, the positions equally depend on the class; changing either could change the other.  Altrichter and Esterline are analogous art as each is directed to electronic means for managing modifications to data and the use of target positions.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Altrichter with that of Esterline as it is simply a substitution of known parts with predictable results, simply using Altrichter’s relation among data in place of, or in addition to, those of Esterline; the substitution produces no new and unexpected result.

Claim(s) 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Esterline et al. in view of Boehler et al. further in view of Kumar et al. (U.S. Publication No. 2018/0247195).

With regard to Claim 6:
The method of claim 1, wherein the identifying the target position comprises:
reducing a dimensionality of a space containing the target position.

Esterline and Boehler teach the method of claim 1 but do not explicitly teach reducing a dimensionality, but it is known in the art.  Kumar teaches a neural-network process applied to data generated from biological samples. [abstract] It applies a “dimensionality reduction algorithm” to a “feature coordinate space”. [0009] The “target” of the detection procedure is within the “multidimensional data space”. [0006] Kumar and Esterline are analogous art as each is directed to electronic means for managing data modifications.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Kumar with that of Esterline and Boehler, as Esterline discusses the computational difficulties of working with multidimensional data; [0186] further, it is simply a substitution of one known part for another with predictable results, simply identifying a target position in the manner of Kumar rather than that of Esterline; the substitution produces no new and unexpected result.

With regard to Claim 7:
The method of claim 6, wherein the target position is in the space, wherein the space has a dimension number that is smaller than a length of the initial spectrum. [id.; the space is dimensionally reduced below its original dimensionality, which reads on a length of the initial spectrum if one considers the “length” of an n-tuple to be n]

This claim is not patentably distinct from claim 1 as it consists entirely of nonfunctional, descriptive language, disclosing at most a coincidence among data but which imparts neither structure nor functionality to the claimed method.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 8:
The method of claim 6, wherein the reducing the dimensionality of the space containing the target position comprises at least one of:
using linear discriminant analysis for reducing the dimensionality of the space;
using principal component analysis for reducing the dimensionality of the space;
using artificial neural networks for reducing the dimensionality of the space; 
using singular value decomposition for reducing the dimensionality of the space; or 
using non-negative matrix factorization for reducing the dimensionality of the space. [Kumar, 0108; “Linear Discriminant Analysis” is “used as [a] dimensionality reduction technique”]

Claim(s) 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Esterline et al. in view of Boehler et al. further in view of Tsuchida et al. (U.S. Publication No. 2016/0224654).

With regard to Claim 12:
The method of claim 1, wherein the classifying the combination of the spectral perturbation and the initial spectrum with the established classifier comprises at least one of: 
using a support vector machine for the classifying; or 
using an artificial neural network for the classifying.

Esterline and Boehler teach the method of claim 1 but do not explicitly teach using one of these techniques, but it is known in the art.  Tsuchida teaches a classification dictionary generation process [title] in which a “target category” for data is determined using a “support vector machine” to do “classifying”. [0004] Tsuchida and Esterline are analogous art as each is directed to electronic means for managing data targets.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Tsuchida with that of Esterline and Boehler as it is simply a substitution of one known part for another with predictable results, simply performing classification in the manner of Tsuchida in place of, or in addition to, that of Esterline; the substitution produces no new and unexpected result.

With regard to Claim 13:
The method of claim 1, wherein the established classifier comprises at least one of a support vector machine, an artificial neural network, or a decision tree. [id.]

Conclusion
It is noted no rejection of claims 9, 10 or 14-19 is made under 35 U.S.C. § 103.  Each of these claims depends from claim 1 or 3, and the prior art does not teach the additional limitations of these claims in combination with parent or intervening claims so as to make an obvious combination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694